DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot reference back to another multiple dependent claim.  See MPEP § 608.01(n).  
Claim 3 is objected to because it claims “wherein the surface treatment agent is a compound having the ability to chelate alkaline-earth metals and/or a surfactant.”  This claim language suggests that the surface treatment agent is a compound having the ability to chelate a surfactant; however, the disclosure describes the use of a surface treatment agent, either a compound that has the ability to chelate (A)…for improving dispersibility…OR a surfactant (B) for improving alkali resistance or improving the stability or compatibility with a resin, or both can be used.
Therefore, it is clear that applicants meant to claim a surface treatment agent of compound (A) and/or compound (B).
Applicants can overcome this objection by amending to claim “…wherein the surface treatment agent is a compound having the ability to chelate alkaline-earth metals (A), a surfactant (B), or a combination thereof.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as obvious over WO 2015/129560, optionally in view of Nagamatsu (US 7,977,410).  For convenience, the English language equivalent of WO ‘560, US 9,926,428, will be cited below.
WO ‘560 teaches calcium carbonate filler for resin, exemplifying the preparation of calcium carbonate and its use in PET (polyethylene terephthalate) for forming a PET film, where the calcium carbonate is surface treated with 0.3 wt% polyacrylic acid ammonium (PA-AMM) and 1.0 wt% trimethyl phosphate (TMP) to obtain a calcium carbonate filler having a BET specific surface area (Sw) of 4.9 m2/g, a thermal weight reduction value of 0.32% measured at 200ºC to 300ºC by using a differential thermogravimetric device, 0 vol% of the particles having a particle diameter of 0.26 micron or less and 0.4 vol% of the particles having a particle diameter of 3 micron or more, both being measured by a laser 
This example anticipates formulae (a) and (b), as Dx=6/(2.7•Sw)=0.45 micron.
As to formula (c), WO ‘560 teaches the calcium carbonate filler as having ZERO vol% of the particles outside of the claimed minimum Dy of 0.1 micron, and discloses only 0.4 vol% of the particles being greater than 3 micron.  WO ‘560 teaches that if the particles are too small (high vol% less than 0.26 micron), aggregation occurs, making it difficult to use in a resin (col. 6, ll. 46-59).
Therefore, one of ordinary skill in the art would expect the D50 particle size to be within the claimed range, as 99.6 vol% of the particles have a particle size within the range of 0.26-3 micron, which is well within the D50 claimed range of 0.1≤Dy≤5.0.

As to formula (d), Dy/Dx would be expected to be 0.26-3 micron (Dy)/0.45 micron=0.58-6.7, the range of which overlaps with the claimed range of 0.8-3.5, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Nagamatsu teaches a fine pore formation agent, exemplified as calcium carbonate, teaching the D50 as being between 0.1-1.5 micron, teaching that if it exceeds 1.5 micron, the cohesive power of secondary particles, which are agglomerates of the primary particles, becomes high and the inorganic particles exist as being the secondary particles even in a resin and therefore cannot be used, teaching that a D50 of 0.1-1.5 micron allows the inorganic particles to have dispersibility more close to that of the primary particles, providing improved mechanical properties (col. 4, l. 62 to col. 5, l. 15).
WO ‘560 specifically teaches that the calcium carbonate can be used as a micropore forming agent (col. 2, ll. 5-6; col. 4, ll. 53-56; col. 5, l. 13; col. 8, l. 17; col. 11, l. 36 and l. 55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have maintained the D50, applicants’ Dy, between 0.26-1.5 micron, as this range is suggested by the teachings of WO ‘560, as described above, and Nagamatsu teaches that a D50 of greater than 1.5 micron is representative of secondary particles, or aggregates, which are undesirable in the compositions of WO ‘560.

As to formula (e), Example 7 of WO ‘560 exemplifies a thermal weight reduction value of 0.32% measured at 200ºC to 300ºC by using a differential thermogravimetric device.  
While WO ‘560 does not measure the thermal weight loss/reduction between 100ºC to 300ºC, as claimed, one of ordinary skill in the art would expect 
Additionally, WO ‘560 teaches that if the thermal weight reduction value is too high, or exceed 0.5 wt%, the amount of volatile components contained in calcium carbonate is large, thus causing a problem in degassing at the time of kneading of a resin and a problem of hue (col. 5, ll. 3-15).  Note this is similar to applicants’ reasoning for the claimed range of Tw.
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
The calcium carbonate exemplified by WO ‘560, optionally in view of Nagamatsu, possesses or would be expected to possess the claimed properties, as described above.  Applicants also exemplify preparing the claimed calcium carbonate with a combination of two surface treating agents, a polyacrylate salt and triethyl phosphate.
It is therefore reasonably expected that the Dy, Dy/Dx and Tw would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant 
WO ‘560, optionally in view of Nagamatsu is prima facie obvious over instant claims 1, 2 and 4-6.
As to claim 3, WO ‘560 exemplifies the surface treating agent as polyacrylic acid ammonium salt, which is described by applicants as a surfactant for improving alkali resistance, as well as trimethyl phosphate, which is described by applicants as a chelating compound.
As to claim 7, WO ‘560 teaches that the calcium carbonate can be used as an antiblocking material (col. 1, l. 45).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brieann R Johnston/Primary Examiner, Art Unit 1768